Citation Nr: 0625646	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cancer of the tongue and mouth, claimed due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served more than 20 years on active duty 
including his most recent period of active duty from December 
1967 to September 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously decided by the Board in a decision 
dated in October 2004.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  
Pursuant to a Joint Motion for Remand, the case was remanded 
to the Board by Court order dated in March 2006.


REMAND

According to the joint motion, VA has not sent proper VCAA 
notice to the veteran with respect to his attempt to reopen a 
claim for service connection for cancer of the tongue and 
mouth claimed due to exposure to herbicides.  VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  Specifically, the RO should inform the veteran of 
what is necessary for his claims to be granted, as well as 
ensure that all other appropriate actions under the VCAA have 
been taken.  The RO should specifically inform the veteran 
what actions it will take, what actions the veteran needs to 
take and should also inform him that he should submit all 
available evidence.  See, Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The RO should ensure that the veteran is provided 
correct notice of what is needed for a claim to be reopened, 
including informing him of the specific basis for any 
previous denial, as well as informing him of what the terms 
"new" and "material" mean under the law and regulations.  
The joint motion directed that the veteran should be 
specifically informed that he should attempt to obtain a 
written opinion from his VA physician, Dr. Ballard, in order 
to substantiate his claim.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.  
The RO should specifically inform him of 
the criteria for reopening a claim 
including specifically defining what 
"new" and "material" mean, as well as 
informing the veteran of the specific 
basis of the previous denial of his claim 
for service connection for cancer of the 
tongue and mouth, claimed as due to 
exposure to herbicides.  See, Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran also should be specifically 
informed that he should obtain a written 
medical opinion from his VA physician, 
Dr. Ballard, in order to substantiate his 
claim.

2.  The veteran's claim should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



